DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present Office Action is in response to Applicants’ filing of November 29, 2021.  Claims 1-4, 6-11, 13-15, and 17-20 are presented for examination, with Claims 1 and 13 being in independent form.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	In Claim 6, line 1, change “claim 5” to --claim 1--.

	In Claim 17, line 1, change “claim 16” to --claim 13--.

Authorization for this examiner’s amendment was given in an interview with Mr. Kelly Fitzgerald, Reg. No. 46,326, on December 15, 2021.



Allowable Subject Matter
Claims 1-4, 6-11, 13-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	In independent Claim 1, and similarly in independent Claim 13, the specific limitations “a second interface between the LED controller and the LED driver, wherein the second interface consists of only a one-wire single-ended uni-directional interface that is configured to communicate the video data from the LED controller to the LED driver and wherein the second interface communicates the video data at a slower data rate than the first interface,” in the combination as claimed are neither anticipated nor rendered obvious over the prior art made of record.
	Claims 2-4 and 6-11, and 14-15 and 17-20 are also allowable at least due to their dependencies from Claims 1 and 13, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2020/0171900 (“Pampattiwar”) relates to a smart cable system for a truck trailer.
	U.S. Patent Publication No. 2013/0031212 (“Enosaki”) relates to a gateway and in-vehicle network system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/PEDRO C FERNANDEZ/Examiner, Art Unit 2844 

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844